Citation Nr: 0431815	
Decision Date: 12/01/04    Archive Date: 12/14/04

DOCKET NO.  03-17 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tracy Alsup, Associate Counsel


INTRODUCTION

The veteran had active duty service from February 1996 to 
February 1999.  His decorations and awards include the 
Parachutist Badge. 
 
This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in September 2002, a 
statement of the case was issued in April 2003, and a 
substantive appeal was received in June 2003.  The Board 
therefore has appellate jurisdiction.  See generally 38 
U.S.C.A. § 7105 (West 2002). 

The veteran testified before a Board hearing at the RO in 
June 2004.  At the hearing, the veteran clarified that the 
claim was for low back disability. 


REMAND

The main argument offered by the veteran is that his current 
low back disorder is related to parachute jumps during 
service.  He specifically relates the disorder to a 1997 
injury during service.  

However, at the June 2004 Board hearing, the possibility of a 
secondary relationship to his service-connected knee 
disabilities was discussed.  Disability which is proximately 
due to or the result of a service-connected disease or injury 
shall be service connected.  38 C.F.R. § 3.310.  The Board 
also notes that secondary service connection on the basis of 
aggravation is permitted under 38 C.F.R. § 3.310, and 
compensation is payable for that degree of aggravation of a 
non-service-connected disability caused by a service-
connected disability.  Allen v. Brown, 7 Vet.App. 439 (1995).  

The veteran was afforded a VA examination in September 2003.  
Although the examiner offered an opinion as to a relationship 
to service, the question of any causal relationship to the 
service-connected knee disabilities, including by 
aggravation, was not addressed.  As matters of medical 
causation must be addressed by medical personnel, the Board 
believes that another VA examination with opinions must be 
scheduled to allow for informed appellate review.  The 
veteran indicated at the June 2004 hearing that he would be 
willing to report for such an examination. 

With regard to any additional pertinent evidence which the 
veteran may have in his possession, he is hereby advised that 
he should submit such evidence in connection with his claim. 

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The veteran should be afforded a VA 
back examination to ascertain the 
etiology of his current low back 
disorder.  It is imperative that the 
claims file be made available to and be 
reviewed by the examiner in connection 
with the examination.  All clinical and 
special test findings should be clearly 
reported.  After reviewing the claims 
file and examining the veteran, the 
examiner should respond to the following:

     a)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that the veteran's current low back 
disorder is causally related to the 
veteran's service, to include parachute 
jumps during service?

     b)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that the veteran's current low back 
disorder is proximately due to or caused 
by, or aggravated by, his service-
connected knee disabilities?

2.  After completion of the above, the RO 
should review the expanded record and 
determine if service connection for low 
back disability is warranted on a direct 
or a secondary (including by aggravation) 
basis.  If the benefit remains denied, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


